Citation Nr: 1721209	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  16-40 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable disability rating for service-connected residuals, status post right herniorrhaphy with associated surgical scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from December 1943 to January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

Additional evidence has been received since the July 2016 statement of the case, notably a September 2016 VA scars examination.  Given the decision below resulting in a partial grant of a separate compensable rating for a residual surgical scar associated with status post right herniorrhaphy, and a remand of all other issues on appeal for a supplemental statement of the case (SSOC), the Veteran is not prejudiced by the Board's decision without a waiver of initial review of the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).

Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2016).  The Veteran submitted a statement in April 2017 that demonstrates good or sufficient cause.  Thus, the motion to advance the appeal on the Board's docket is granted. 

The issue of entitlement to service connection for a left hernia as secondary to service-connected residuals, status post right herniorrhaphy, has been raised by the record in the Veteran's April 2016 notice of disagreement and August 2016 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The decision below addresses one aspect of the Veteran's claim for a compensable rating for service-connected residuals, status post right herniorrhaphy with associated surgical scar.  The remaining aspects are addressed in the remand section following the decision.


FINDING OF FACT

The Veteran has a residual surgical scar status post right herniorrhaphy, and the scar is painful.  


CONCLUSION OF LAW

The criteria for a separate 10 percent disability rating for a residual surgical scar status post right herniorrhaphy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

Historically, a June 1946 rating decision granted the Veteran entitlement to service connection for a right herniorrhaphy, post-operative, effective January 19, 1946.  In December 2015, the Veteran sought an increased evaluation for his status post right herniorrhaphy.  According to his VA Form 9, the Veteran suffers from daily pain in the area of his scar, notably with twisting, bending, or lifting.  

A VA scars examination was provided in September 2016.  At that time, the Veteran reported intermittent discomfort of his right herniorrhaphy scar.  He was unable to describe the pain or what caused it, but noted that the pain was "deep inside" and an "inner thing, depend[ing] on weather."  On examination, he had minimal tenderness to deep palpation.  The scar was measured as 11 centimeters long and 0.3 centimeters wide.  It was superficial and nonlinear.  In addition, it was not unstable and did not cause any limitation of function.  The examiner described the scar as well-healed.    

The Veteran's disability is currently evaluated as noncompensable under Diagnostic Code 7338, which pertains to inguinal hernias.  38 C.F.R. § 4.114 (2016).  However, the Board has considered whether another Diagnostic Code would afford a higher or separate rating.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Diagnostic Codes applicable to scars are for consideration, as the evidence demonstrates that the Veteran has a residual surgical scar associated with his service-connected status post right herniorrhaphy.  

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are assigned a 10 percent rating.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Here, the evidence reflects that the Veteran has one scar as a residual of his right herniorrhaphy.  In addition, the Board finds the Veteran credible in his reports that the scar is painful.  In this regard, the Board notes that the September 2016 VA examiner found the scar to be minimally tender to deep palpation, which supports the Veteran's descriptions of the scar as painful.  Accordingly, a separate rating of 10 percent is warranted for one scar that is painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

The Board is proceeding with this intermediary grant of benefits to the Veteran for his increased rating claim.  The Veteran is not prejudiced by this action as it is a grant of benefits without any denial of greater benefits.  The issues of entitlement to a rating in excess of 10 percent for a residual surgical scar and to a compensable rating for residuals of status post herniorrhaphy remain on appeal, and they are addressed further in the remand section below.


ORDER

Entitlement to a separate 10 percent disability rating for a residual surgical scar status post right herniorrhaphy is granted. 


REMAND

In light of the Board's above decision, the Veteran is assigned a separate 10 percent disability rating under Diagnostic Code 7804 for a residual surgical scar of status post right herniorrhaphy.  However, review of the claims file reveals that additional evidence was received subsequent to the RO's issuance of a statement of the case (SOC) in July 2016.  This pertinent evidence consists of a VA scars examination report dated in September 2016. 

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or in an SSOC, it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2016).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2016).  

In this case, an SSOC was not issued after the September 2016 VA scars examination report was associated with the record.  Thus, a remand is necessary to ensure that due process is followed and the RO has the opportunity to fully consider the evidence submitted since the July 2016 SOC.  Although the Board's decision above granted the Veteran a separate 10 percent disability rating for residual surgical scar, the issues of whether a rating in excess of 10 percent is warranted under the Diagnostic Codes pertaining to scars and whether a compensable rating is warranted under 38 C.F.R. §  4.114, Diagnostic Code 7338, for other residuals of a right herniorrhaphy, remain for consideration.  Accordingly, these issues are remanded for readjudication and issuance of an SSOC if the Veteran's increased rating claim is not granted in full.  

In addition, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.   

2.  After the completion of any additional development of the evidentiary record deemed necessary, the AOJ should readjudicate the issues on appeal of entitlement to a rating in excess of 10 percent for a status post right herniorrhaphy residual surgical scar and entitlement to a compensable rating for other residuals of status post right herniorrhaphy.  If a decision is adverse to the Veteran, issue an SSOC that considers all evidence associated with the record after the July 2016 SOC, allow appropriate time for response, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


